 

Certain identified information has been omitted because the omitted information
is (i) not material and (ii) would likely cause competitive harm to OncoCyte
Corporation if publicly disclosed. Omitted portions of this exhibit are marked
[**].

 

Final Form

 

MINORITY HOLDER STOCK PURCHASE AGREEMENT

 

THIS MINORITY HOLDER STOCK PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of September [●], 2019, by and between (i) OncoCyte Corporation,
a California corporation (“Buyer”), and (ii) the individual named as the
Minority Holder on the signature page hereto (the “Minority Holder”). Any
capitalized term used but not defined in this Agreement will have the meaning
ascribed to such term in the SSPA (as defined below).

 

WHEREAS, the Minority Holder owns shares of common stock, par value $0.0001 per
share (“Common Stock”), of Razor Genomics Inc., a Delaware corporation (the
“Company”), and/or owns options to purchase shares of Common Stock (“Company
Options”), as set forth on Exhibit A hereto;

 

WHEREAS, on September 4, 2019, Buyer, the Company and Encore Clinical, Inc., a
Delaware corporation (“Parent”), entered into to that certain Subscription and
Stock Purchase Agreement (the “SSPA”), a copy of which has been provided to the
Minority Holder, pursuant to which (i) the Company agreed to purchase and redeem
from Parent, and Parent agreed to sell and transfer to the Company, at the
initial closing thereunder (the “Initial Closing”) 664,935 shares of the Common
Stock (the “Redemption Shares”), constituting approximately 14.29% of the issued
and outstanding equity securities of the Company on a fully-diluted basis prior
to giving effect to the Redemption or the Subscription, at an aggregate
redemption price of $5,000,000 (the “Redemption”), (ii) the Company agreed to
issue and sell to Buyer, and Buyer agreed to subscribe and purchase from the
Company, at the Initial Closing 1,329,870 shares (the “Subscribed Shares”) of
newly created Series A Convertible Preferred Stock, par value $0.0001 per share,
of the Company (the “Preferred Stock”), which will constitute twenty-five
percent (25%) of the issued and outstanding equity interests on a fully-diluted
basis of the Company after giving effect to the Redemption, at an aggregate
purchase price of $10,000,000 (the “Subscription”), and (iii) after the Initial
Closing, at such times and subject to such conditions as set forth in the SSPA,
including the exercise of Buyer’s purchase option thereunder, Parent agreed to
sell and transfer to Buyer, and Buyer agreed to purchase and acquire from
Parent, the remaining shares of Common Stock owned by Parent (the consummation
of such transaction, the “Second Closing”); and

 

WHEREAS, subject to the terms and conditions of this Agreement, the Minority
Holder desires (i) to acknowledge and consent to the transactions contemplated
by the SSPA and the Ancillary Documents and waive certain claims in connection
therewith, (ii) if such Minority Holder holds any Company Options, to exercise
its Company Options upon the consummation of the transactions contemplated by
this Agreement, and (iii) to sell and transfer to Buyer, and Buyer desires to
purchase and acquire from the Minority Holder, the equity interests of the
Company owned by the Minority Holder.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

 

 

 

ARTICLE I.
ACKNOWLEDGEMENT, CONSENT AND WAIVER

 

1.1 Acknowledgement. The Minority Holder hereby acknowledges that it has
received a copy of the SSPA and has had the opportunity to ask and receive
answers from the Company and Buyer to any questions concerning this Agreement
and the transactions contemplated hereby and the SSPA and the Ancillary
Documents and the transactions contemplated thereby. The Minority Holder hereby
acknowledges that Parent, which owns a majority of the issued and outstanding
shares of the Company, and which is owned by two of the officers and directors
of the Company, will be treated differently from other shareholders of the
Company under the SSPA and the Ancillary Documents, including (i) having a
portion of Parent’s shares redeemed in the Redemption at the Initial Closing at
a price per share higher than that to be paid at the Minority Holder Closing to
the Minority Holder for the Minority Holder Shares (as defined below) hereunder,
(ii) Parent receiving compensation from Buyer, initially in the amount of
$500,000 per year, pursuant to a consulting agreement to be entered into by
Buyer and Parent in connection with the Development Agreement and the License
Agreement, (iii) Parent receiving a milestone cash payment of $1,000,000 at the
Initial Closing and having the ability to receive additional milestone payments
of $4,000,000 in cash after the Initial Closing pursuant to the Development
Agreement, (iv) Parent being entitled under the Development Agreement to receive
a portion of any funding provided by a third party pharmaceutical company to the
Company or Buyer for the Clinical Trial, and (v) Parent continuing to receive
certain payments for services provided in support of the Company’s CLIA
laboratory under the Laboratory Agreement between the Company and Parent, which
payment obligations for periods after the Initial Closing (other than certain
existing obligations) will be made by Buyer, none of which rights under clauses
(i) through (v) above will be available to the Minority Holders.

 

1.2 Consent and Waiver. The Minority Holder hereby consents to the terms and
conditions of, and the transactions contemplated by, the SSPA and the Ancillary
Documents for all purposes, and irrevocably waives and releases any potential
rights, claims or Actions (whether under this Agreement, the Company’s Governing
Documents, applicable Law or otherwise) with respect thereto, including (i) any
rights (whether under the Company’s Governing Documents, applicable Law or
otherwise) to equal pro rata treatment based on its ownership of Company Common
Stock (or Company Options exercisable for Company Common Stock), and (ii) any
rights, claims or Actions in connection with the disparate treatment among the
Company’s shareholders and the additional or different compensation or payments
or rights that may be available to Parent or its equity holders or the officers
or directors of the Company in connection therewith.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1 Optionholder. If the Second Closing Purchase Option is exercised by Buyer in
accordance with the terms of the SSPA, Buyer will provide written notice thereof
to the Minority Holder, and, if the Minority Holder owns any Company Options,
the Minority Holder agrees to, in accordance with the plan documents for the
Company Option and/or its agreement with the Company with respect to such
Company Option, prior to the Minority Holder Closing: (a) for any Company Option
that has vested and is in-the-money, exercise the Company Option and sell to
Buyer at the Minority Holder Closing pursuant to the terms of Section 2.2 the
shares of Common Stock to be issued to the Minority Holder upon the exercise
thereof as part of the Minority Holder Shares; and (b) for any Company Option
that has not vested or is out-of-the-money, cancel and retire such Company
Option at the Minority Holder Closing.

 

 

 

 

2.2 Minority Purchase. If the Second Closing Purchase Option is exercised by
Buyer in accordance with the terms of the SSPA, Buyer will provide written
notice thereof to the Minority Holder, and subject to the terms and conditions
set forth in this Agreement, at the Minority Holder Closing the Minority Holder
will sell, transfer, assign, convey and deliver to Buyer, free and clear of any
and all Liens, and Buyer will purchase and accept from the Minority Holder, all
of the issued and outstanding equity interest of the Company owned by the
Minority Holder (including after giving effect to Section 2.1) (the “Minority
Holder Shares”), for an aggregate purchase price equal to (the “Purchase Price”)
(a) Fifteen Million U.S. Dollars ($15,000,000) multiplied by (b) a fraction,
expressed as a percentage, equal to (i) the number of Minority Holder Shares,
divided by (ii) the total number of Purchased Shares under the SSPA (such
fraction, the Minority Holder’s “Pro Rata Share”). The Minority Holder hereby
acknowledges and agrees that Buyer has no obligation under this Agreement to
exercise the Second Closing Purchase Option or to consummate the Second Closing
under the SSPA.

 

2.3 Payment of Purchase Price. If the Second Closing Purchase Option is
exercised by Buyer, at the Minority Holder Closing, Buyer shall pay to the
Minority Holder the Purchase Price as follows:

 

(a) amount in cash equal to the product of (i) Ten Million U.S. Dollars
($10,000,000), multiplied by (ii) the Minority Holder’s Pro Rata Share (the
“Cash Payment”), by wire transfer in immediately available funds to the bank
account that is designated by the Minority Holder on Exhibit B (or such other
bank account as the Minority Holder may designate in writing after the date of
this Agreement); and

 

(b) a number of shares of Buyer Common Stock equal in value to the product of
(i) Five Million U.S. Dollars ($5,000,000), multiplied by (ii) the Minority
Holder’s Pro Rata Share, with each such share of Buyer Common Stock valued at
the Buyer Common Stock Price as of the Second Closing Date (such shares of Buyer
Common Stock, the “Minority Holder Buyer Shares”);

 

provided, that (i) if Buyer would be required by Section 2.3(b) (and the
applicable provisions of the SSPA and the other Minority Holder Purchase
Agreements, together with any shares of Buyer Common Stock issuable to Company
Holders under or in connection with the Development Agreement) to issue to the
Company Holders more than 19.99% of the issued and outstanding shares of Buyer
Common Stock or the outstanding voting power of Buyer, in either case as of the
date of the SSPA prior to giving effect to such issuance, or if such issuance
would otherwise require the approval of Buyer’s stockholders pursuant to the
rules and regulations of the NYSE American or other applicable law, regulation
or rule, then Buyer, at its sole election, may deliver additional cash in lieu
of shares of Buyer Common Stock to the extent that such cash delivery avoids
such Buyer Common Stock issuance exceeding such 19.99% threshold or otherwise
requiring Buyer shareholder approval; and (ii) no fractional shares of Buyer
Common Stock will be issued by Buyer and any fractional numbers will be rounded
down to the nearest whole share and any fractional amount will instead be added
to the amount of cash paid pursuant to subsection (a).

 

2.4 Rights to Certain Payments under the Development Agreement and the License
Agreement. The parties hereby acknowledge that the Minority Holder will be
entitled to receive a pro rata portion (based on (i) prior to the Second
Closing, the shares of the Company owned by the Minority Holder at such time as
percentage of the Company’s outstanding equity on a fully-diluted basis and (ii)
at or after the Second Closing, the Minority Holder’s Pro Rata Share) of (a) the
quarterly royalty payments based on Net Cash Revenues (as defined in the License
Agreement) under Section 4(e) of the License Agreement and (b) the milestone
payment of additional shares of Buyer Common Stock based on completion of
enrollment in the Clinical Trial for the full number of patients thereunder
under Section 6.4 of the Development Agreement. Notwithstanding the foregoing,
the Minority Holder hereby acknowledges that it is not a party under the
Development Agreement or the License Agreement and will not have rights as a
party thereunder, including any rights to dispute the amount of the Net Cash
Revenues or the aggregate royalty payments under the License Agreement or
whether the milestone in Section 6.4 of the Development Agreement has been
achieved or the amount of the applicable Buyer Common Stock Price, that any such
determinations will be made by the parties thereto, including Parent, and the
Minority Holder will receive the applicable payments based on the amounts as
determined by Parent and if and at such time as when such payments are made to
Parent.

 

 

 

 

ARTICLE III.
MINORITY HOLDER CLOSING; CLOSING CONDITIONS

 

3.1 Minority Holder Closing. If the Second Closing Purchase Option is exercised
by Buyer, subject to the satisfaction or waiver of the conditions set forth in
Sections 3.2 and 3.2 below, the closing of the purchase and sale of the Minority
Holder Shares (the “Minority Holder Closing”) shall take place simultaneously
with the consummation of the Second Closing under the SSPA at the offices of
Ellenoff, Grossman & Schole LLP, 1345 Avenue of the Americas, 11th Floor, New
York, NY 10105, or at such other place as the parties may mutually agree. The
Minority Holder Closing may take place by conference call, telecopy and email
with exchange of original signatures by overnight mail. The Minority Holder
Closing shall be deemed effective for all purposes simultaneously with the
Second Closing. The date on which the Minority Holder Closing occurs will be
referred to as the “Minority Holder Closing Date”

 

3.2 Buyer Conditions to Minority Holder Closing. The obligations of Buyer to
consummate the Minority Holder Closing is subject to the satisfaction or written
waiver by Buyer where permissible of the following conditions:

 

(a) the Second Closing (as defined in the SSPA) shall have occurred
simultaneously with the Minority Holder Closing;

 

(b) all of the representations and warranties of the Minority Holder set forth
in this Agreement and in any certificate delivered by or on behalf of the
Minority Holder pursuant hereto will be true and correct in all material
respects on and as of the Minority Holder Closing Date as if made on the
Minority Holder Closing Date (other than those that expressly address matters
only as of particular date, in which case as of such date);

 

(c) the Minority Holder has performed and complied with, in all material
respects, its covenants and agreements hereunder that are required to be
performed or complied with on or prior to the Minority Holder Closing Date; and

 

(d) the Minority Holder shall have delivered or caused to be delivered to Buyer:

 

(i) a certificates or certificates representing the Minority Holder Shares, duly
endorsed or accompanied by powers duly executed and in a form acceptable to
Buyer necessary to transfer the Minority Holder Shares to Buyer on the books and
records of the Company;

 

(ii) a completed and duly executed IRS Form W-9 or W-8BEN, as applicable;

 

(iii) a certificate, dated as of the Minority Holder Closing Date, signed by the
Minority Holder, certifying that each of the conditions specified in Sections
3.2(b) and 3.2(c) has been satisfied; and

 

(iv) such other documents and instruments as may be required to be delivered by
the Minority Holder to Buyer at or prior to the Minority Holder Closing by any
other provision of this Agreement or as may reasonably be required to transfer
the Minority Holder Shares to Buyer or to consummate the Minority Holder Closing
(or the Second Closing) or any of the transactions contemplated by the Ancillary
Documents to be executed and delivered in connection with the Minority Holder
Closing.

 

 

 

 

3.3 Minority Holder Conditions to Minority Holder Closing. The obligations of
the Minority Holder to consummate the Minority Holder Closing is subject to the
satisfaction or written waiver by the Minority Holder where permissible of the
following conditions:

 

(a) the Second Closing (as defined in the SSPA) shall have occurred
simultaneously with the Minority Holder Closing;

 

(b) all of the representations and warranties of Buyer set forth in this
Agreement and in any certificate delivered by or on behalf of Buyer pursuant
hereto will be true and correct in all material respects on and as of the
Minority Holder Closing Date as if made on the Minority Holder Closing Date
(other than those that expressly address matters only as of particular date, in
which case as of such date);

 

(c) Buyer has performed and complied with, in all material respects, its
covenants and agreements hereunder that are required to be performed or complied
with on or prior to the Minority Holder Closing Date; and

 

(d) Buyer shall have delivered or caused to be delivered to the Minority Holder:

 

(i) the Cash Payment;

 

(ii) evidence that the Minority Holder Buyer Shares have been issued to the
Minority Holder;

 

(iii) a certificate, dated as of the Minority Holder Closing Date, signed by an
executive officer of Buyer, certifying that each of the conditions specified in
Sections 3.3(b) and 3.3(c) has been satisfied; and

 

(iv) such other documents and instruments as may be required to be delivered by
Buyer to the Minority Holder at or prior to the Minority Holder Closing by any
other provision of this Agreement.

 

ARTICLE IV.
TERMINATION; CANCELLATION

 

4.1 Termination.

 

(a) In the event that the SSPA is validly terminated in accordance with the
terms thereof prior to the Initial Closing for any reason, this Agreement shall
automatically terminate and be of no further force or effect.

 

(b) In addition, this Agreement may be terminated, and the transactions
contemplated may be abandoned, at any time prior to the Initial Closing by Buyer
by providing written notice thereof to the Minority Holder if (i) there has been
a breach by the Minority Holder of any of its representations, warranties,
covenants or agreements contained in this Agreement, or if any representation or
warranty of the Minority Holder shall have become untrue or inaccurate, in any
case, which would result in a failure of a condition set forth in Section 3.2(b)
or 3.2(c) to be satisfied (treating the Initial Closing Date for such purposes
as the date of this Agreement or, if later, the date of such breach), and (ii)
the breach or inaccuracy is incapable of being cured or is not cured within the
earlier of (A) [**] after written notice of such breach or inaccuracy is
provided to the Minority Holder by Buyer or (B) the Outside Date; provided, that
Buyer shall not have the right to terminate this Agreement pursuant to this
Section 4.1(b) if at such time Buyer is in material uncured breach of this
Agreement.

 

 

 

 

(c) In the event of any termination of this Agreement pursuant to this Section
4.1, the obligations of the parties hereunder with respect to the Minority
Holder Closing shall forthwith become null and void, and there shall be no
liability on the part of any party or any of their respective Representatives,
and all rights and obligations of each party with respect to the Minority Holder
Closing shall cease. Notwithstanding anything to the contrary, no termination of
this Agreement shall affect (i) the provisions of, or any obligations of the
parties under, Section 7.3 or ARTICLE I or ARTICLE VIII hereof, or this Section
4.1, which Sections and Articles shall survive any termination of this Agreement
or (ii) any Liability of a party for a willful breach or violation of this
Agreement or any Fraud Claim against such party, in either case, prior to such
termination.

 

4.2 Cancellation of Minority Holder Closing.

 

(a) Notwithstanding anything to the contrary herein, if the exercise of the
Second Closing Purchase Option is cancelled by Buyer in accordance with Section
4.5 of the SSPA prior to the Minority Holder Closing, then the exercise of the
Second Closing Purchase Option with respect to the Minority Holder shall also
automatically be cancelled.

 

(b) Additionally, the exercise of the Second Closing Purchase Option with
respect to the Minority Holder may be cancelled at any time prior to the
Minority Holder Closing by Buyer by providing written notice thereof to the
Minority Holder if (i) there has been a breach by the Minority Holder of any of
its representations, warranties, covenants or agreements contained in this
Agreement, or if any representation or warranty of the Minority Holder shall
have become untrue or inaccurate, in any case, which would result in a failure
of a condition set forth in Section 3.2(b) or 3.2(c) to be satisfied (treating
the Minority Holder Closing Date for such purposes as the date of this Agreement
or, if later, the date of such breach), and (ii) the breach or inaccuracy is
incapable of being cured or is not cured within the earlier of (A) [**] after
written notice of such breach or inaccuracy is provided to the Minority Holder
by Buyer or (B) the Second Closing Outside Date; provided, that Buyer shall not
have the right to cancel the exercise of the Second Closing Purchase Option
pursuant to this Section 4.2(b) if at such time Buyer is in material uncured
breach of this Agreement.

 

(c) In the event that the exercise of the Second Closing Purchase Option is
cancelled in accordance with this Section 4.2, the obligations of the parties to
consummate the Minority Holder Closing as a result of the exercise of such
Second Closing Purchase Option shall become null and void; provided, that such
cancellation will not relieve a party for a willful breach or violation of this
Agreement or for any Fraud Claim against such party, in either case, prior to
such cancellation. If the exercise of the Second Closing Purchase Option is
cancelled in accordance with this Section 4.2, Buyer will retain the right under
the SSPA and this Agreement to exercise the Second Closing Purchase Option, at
its sole election, at any time following [**], but not later than [**], after
such cancellation.

 

 

 

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF THE MINORITY HOLDER

 

The Minority Holder represents and warrants to Buyer as of the date hereof and
as of the Minority Holder Closing as follows:

 

5.1 Organization; Authority; Binding Agreement. If the Minority Holder is an
entity, the Minority Holder has been duly formed or organized, is validly
existing and in good standing under the Laws of its jurisdiction of organization
and has all requisite corporate or other organizational power and authority to
own, lease and operate its properties and to carry on its business as now being
conducted. The Minority Holder has the full power and authority to enter into
this Agreement and the Ancillary Documents to which it is or is required to be a
party and to consummate the transactions contemplated hereby and thereby and to
perform its obligations hereunder and thereunder. This Agreement has been, and
each Ancillary Document to which the Minority Holder is or is required to be a
party shall be when delivered, duly executed and delivered by the Minority
Holder and, assuming the due authorization, execution and delivery of this
Agreement and any such Ancillary Documents by the other parties hereto and
thereto, constitutes, or when delivered shall constitute, the legal, valid and
binding obligation of the Minority Holder, enforceable against the Minority
Holder in accordance with its terms, except as the enforceability thereof may be
limited by the Enforceability Exceptions.

 

5.2 Title to Shares. The Minority Holder owns good, valid and marketable title
to its portion of the Purchased Shares as set forth next to its name on Exhibit
A hereto, free and clear of any and all Liens (other than those imposed by
applicable securities Laws, the Company’s Governing Documents and the rights of
Buyer under this Agreement). Upon delivery of the Minority Holder Shares to
Buyer at the Minority Holder Closing in accordance with this Agreement, the
entire legal and beneficial interest in the Minority Holder Shares and good,
valid and marketable title to the Minority Holder Shares, free and clear of all
Liens (other than those imposed by applicable securities Laws, the Company’s
Governing Documents or those incurred by Buyer), will pass to the Buyer.

 

5.3 Governmental Approvals. No Consent of or with any Governmental Authority on
the part of the Minority Holder is required to be obtained or made in connection
with the execution, delivery or performance by the Minority Holder of this
Agreement or any Ancillary Document to which the Minority Holder is a party or
otherwise bound or the consummation by the Minority Holder of the transactions
contemplated hereby or thereby.

 

5.4 No Violations. Neither the execution, delivery and performance of this
Agreement or any Ancillary Documents by the Minority Holder, nor the
consummation of the transactions contemplated hereby or thereby, will (a) if,
the Minority Holder is an entity, violate or conflict with, any provision of its
Governing Documents, (b) violate or conflict with any Law or Order to which the
Minority Holder or its assets or the Minority Holder Shares are bound or
subject, (c) with or without giving notice or the lapse of time or both, breach
or conflict with, constitute or create a default under, or give rise to any
right of termination, cancellation or acceleration of any obligation or result
in a loss of a material benefit under, or give rise to any obligation of the
Minority Holder to make any payment under, or to the increased, additional,
accelerated or guaranteed rights or entitlements of any Person under, any of the
terms, conditions or provisions of any Contract, agreement, or other commitment
to which the Minority Holder is a party or by which the Minority Holder, its
assets or the Minority Holder Shares may be bound, (d) result in the imposition
of a Lien (other than a Permitted Lien) on any of the Minority Holder Shares or
(e) require any Consent of or with, any Person (other than any Governmental
Authority).

 

5.5 Investment Intent. At the Minority Holder Closing, the Minority Holder is
acquiring the Minority Holder Buyer Shares for its own account and not with a
view to its distribution within the meaning of Section 2(11) of the Securities
Act, and the rules and regulations issued pursuant thereto. The Minority Holder
is an “accredited investor” within the meaning of Rule 501 under the Securities
Act. The Minority Holder understands that, the Minority Holder Buyer Shares will
not be registered under the Securities Act and cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is available.

 

 

 

 

5.6 No Brokers. Neither the Minority Holder, nor any of its Representatives on
its behalf, has employed any broker, finder or investment banker or incurred any
liability for any brokerage fees, commissions, finders’ fees or similar fees in
connection with the transactions contemplated by this Agreement.

 

5.7 No Inducements. The Minority Holder hereby acknowledges that none of the
Company, Buyer or Parent nor any other Person has made, and the Minority Holder
is not relying upon, any oral or written representation, inducement, promise or
agreement to the Minority Holder in connection with the consummation of the
transactions contemplated by this Agreement, other than as expressly set forth
in this Agreement.

 

ARTICLE VI.
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to the Minority Holder as of the date hereof and
as of the Minority Closing as follows:

 

6.1 Organization and Qualification. Buyer has been duly formed or organized, is
validly existing and in good standing under the Laws of the State of California
and has all requisite corporate or other organizational power and authority to
own, lease and operate its properties and to carry on its business as now being
conducted.

 

6.2 Authorization; Binding Agreement. Buyer has full power and authority to
enter into this Agreement and to consummate the transactions contemplated hereby
and to perform its obligations hereunder. Buyer has duly authorized by all
necessary action on the part of Buyer the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby. This
Agreement has been duly executed and delivered by Buyer and, assuming the due
authorization, execution and delivery of this Agreement by the other parties
hereto, constitutes the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, except as the
enforceability thereof may be limited by the Enforceability Exceptions.

 

6.3 No Violations. Neither the execution and delivery of this Agreement by
Buyer, nor the consummation of the transactions contemplated hereby, will
violate or conflict with or (with or without notice or the passage of time or
both) constitute a breach or default under (a) any provision of Buyer’s
Governing Documents, (b) any Law or Order to which Buyer or its business or
assets are bound or subject or (c) any Contract or Permit to which Buyer is a
party or by which Buyer or any of its properties may be bound or affected, other
than, in the cases of clauses (a) through (c), such violations and conflicts
which would not, individually or in the aggregate, reasonably be expected to
have a Buyer Material Adverse Effect.

 

6.4 Title to Minority Holder Buyer Shares. The Minority Holder Buyer Shares,
when issued and delivered and paid for in compliance with the provisions of this
Agreement, will be validly issued, fully paid and non-assessable, and will not
have been issued in violation of or subject to any preemptive or similar rights
created under Buyer’s Governing Documents or under the laws of the State of
California. Upon the issuance of the Minority Holder Buyer Shares to the
Minority Holder at the Minority Holder Closing, the Minority Holder will own
good, valid and marketable title to the Minority Holder Buyer Shares, free and
clear of any and all Liens (other than those imposed by applicable securities
Laws, Buyer’s Governing Documents or those incurred by the Minority Holder).
Assuming the accuracy of the representations and warranties of the Minority
Holder in Section 5.5, the representations and warranties of Parent in Section
6.22 of the SSPA, and similar representations and warranties made by the other
Minority Holders in the other Minority Holder Purchase Agreements, the offer,
sale and issuance of the Minority Holder Buyer Shares are exempt from the
registration requirements of the Securities Act and have been registered or
qualified (or exempt from registration and qualification) under the
registration, permit or qualification requirements of all applicable state
securities or “blue sky” Laws.

 

 

 

 

6.5 Governmental Approvals. No Consent of or with any Governmental Authority is
required on the part of Buyer in connection with the consummation of the
transactions contemplated by this Agreement, other than (i) such filings as may
be required in any jurisdiction where Buyer is qualified or authorized to do
business as a foreign corporation in order to maintain such qualification or
authorization, (ii) such filings as contemplated by this Agreement or the SSPA,
(iii) applicable requirements, if any, of the Securities Act, the Exchange Act
or any state “blue sky” securities Laws, and the rules and regulations
thereunder, and (iv) where the failure to obtain or make such Consents would not
reasonably be expected to have a Buyer Material Adverse Effect.

 

6.6 Investment Intent. Buyer is acquiring the Minority Holder Shares at the
Minority Holder Closing for its own account and not with a view to their
distribution within the meaning of Section 2(11) of the Securities Act. Buyer
understands that the Minority Holder Shares have not been registered under the
Securities Act, and cannot be sold unless subsequently registered under the
Securities Act or an exemption from such registration is available. Buyer is an
“accredited investor”, as defined in Rule 501(a) promulgated under the
Securities Act.

 

6.7 No Brokers. Neither Buyer, nor any Representative of Buyer on its behalf,
has employed any broker, finder or investment banker or incurred any liability
for any brokerage fees, commissions, finders’ fees or similar fees in connection
with the transactions contemplated by this Agreement.

 

6.8 No Other Representations and Warranties. Except for the representations and
warranties contained in or this ARTICLE VI, Buyer makes no express or implied
representations or warranties, and hereby disclaims any other representations
and warranties, whether made orally or in writing, by or on behalf of Buyer by
any Person.

 

ARTICLE VII.
ADDITIONAL AGREEMENTS

 

7.1 Prohibition on Transfer. The Minority Holder hereby covenants and agrees
that during the period from the date of this Agreement and continuing until the
earlier of the (x) the Minority Holder Closing or (y) the termination of this
Agreement in accordance with Section 4.1 (the “Minority Holder Interim Period”),
unless Buyer shall otherwise consent in writing in its sole discretion, except
as expressly contemplated by this Agreement, the Minority Holder shall not
directly or indirectly sell, assign, convey, dispose of or otherwise transfer
any equity interests of the Company that it owns or any interests therein
(including through any hedging or derivative securities or contracts), or
otherwise subject such equity interests to any Lien (other than those imposed by
applicable securities Laws or the Company’s Governing Documents). Any purported
sale, assignment, transfer, pledge, hypothecation or other Lien in violation of
this Section 7.1 shall be null and void ab initio and of no force or effect.

 

 

 

 

7.2 Efforts; Further Assurances. Subject to the terms and conditions of this
Agreement, and subject to the sole discretion of Buyer to exercise the Second
Closing Purchase Option, each party shall use its commercially reasonable
efforts, and shall cooperate fully with the other party, to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable under applicable Laws and regulations to consummate the
transactions contemplated by this Agreement, and to comply as promptly as
practicable with all requirements of Governmental Authorities applicable to the
transactions contemplated by this Agreement. Subject to the exercise of the
Second Closing Purchase Option, each party shall cooperate with the other party
and use its commercially reasonable efforts to take or cause to be taken all
actions, and do or cause to be done all things, necessary, proper or advisable
on its part under this Agreement and applicable Laws to consummate the
transactions contemplated by this Agreement as soon as practicable, including
preparing and filing as soon as practicable all documentation to effect all
necessary notices, reports and other filings and to obtain (in accordance with
this Agreement) as soon as practicable all consents, registrations, approvals,
permits and authorizations necessary or advisable to be obtained from any third
Person and/ or any Governmental Authority.

 

7.3 Public Announcements; No Insider Trading.

 

(a) The Minority Holder will, and will cause its Representatives to, keep the
terms and conditions of this Agreement, the SSPA and the Ancillary Documents in
strict confidence, and will not disclose this Agreement, the SSPA or the
Ancillary Documents, the terms and conditions hereof or thereof or the
transactions contemplated hereby or thereby, or make or issue any public release
or announcement concerning the foregoing, without the prior written consent of
Buyer, except (i) as such disclosure, release or announcement may be required by
applicable Law or the rules or regulations of the SEC or any applicable
securities exchange, in which case the Minority Holder shall use commercially
reasonable efforts to allow Buyer reasonable time to comment on any such
disclosure, and arrange for any required filing with respect to, such
disclosure, release or announcement in advance of such issuance, and (ii) the
Minority Holder may disclose the foregoing to its Representatives that
reasonably need to know such information in connection with assisting the
Minority Holder with enforcing its rights and carrying out its obligations under
this Agreement and the Ancillary Documents, are advised of the confidential
nature of such information and are subject to an obligation of confidentiality
with respect to such information.

 

(b) The Minority Holder acknowledges and agrees that it is aware, and that its
Affiliates are aware (and each of its Representatives is aware or, upon receipt
of any material nonpublic information of Buyer, will be advised) of the
restrictions imposed by U.S. federal securities Laws and other applicable
foreign and domestic Laws on a Person possessing material nonpublic information
about a publicly traded company. The Minority Holder hereby agrees that, while
it is in possession of such material nonpublic information regarding Buyer, it
shall not purchase or sell any securities of Buyer (other than its acquisition
of the Minority Holder Buyer Shares in accordance with the terms of this
Agreement), communicate such information to any third party, take any other
action with respect to Buyer in violation of such Laws, or cause or encourage
any third party to do any of the foregoing.

 

7.4 Release. Effective as of the Minority Holder Closing, the Minority Holder
hereby releases and discharges the Company from and against any and all Actions,
obligations, agreements, debts and Liabilities whatsoever, whether known or
unknown, both at law and in equity, which the Minority Holder then has, has ever
had or may thereafter have against the Company arising on or prior to the
Minority Holder Closing Date or on account of or arising out of any matter
occurring on or prior to the Minority Holder Closing Date, including any rights
to indemnification or reimbursement from the Company, whether pursuant to its
Governing Documents, Contract or otherwise, and whether or not relating to
claims pending on, or asserted after, the Minority Holder Closing Date. From and
after the Minority Holder Closing Date, the Minority Holder hereby irrevocably
covenants to refrain from, directly or indirectly, asserting any Action, or
commencing or causing to be commenced, any Action of any kind against the
Company or its Affiliates, based upon any matter purported to be released
hereby. Notwithstanding anything herein to the contrary, the releases and
restrictions set forth herein shall not apply to any claims the Minority Holder
may have against any party pursuant to the terms and conditions of this
Agreement. The Minority Holder hereby acknowledges and agrees that the Company
is an intended third party beneficiary of this Section 7.4 and may enforce the
terms hereof as it if were a direct party hereto.

 

 

 

 

7.5 Market Standoff Agreement. During the Minority Holder Interim Period, the
Minority Holder shall not, directly or indirectly, sell, make any short sale of,
loan, grant any option for the purchase of, or otherwise dispose of any
securities of Buyer without the prior written consent of Buyer (not to be
unreasonably withheld, delayed or conditioned).

 

7.6 Company Board of Directors. The Minority Holder shall take all necessary
action, including voting its equity interests of the Company accordingly, so
that at all times from the Initial Closing through the Minority Holder Closing,
the Company’s board of directors shall consist of three (3) directors, and
effective as of: (a) the Initial Closing, at least one director shall be an
individual designated by Buyer at or prior to the Initial Closing; and (b) the
Minority Holder Closing, all of the directors shall be individuals designated by
Buyer at or prior to the Minority Holder Closing.

 

ARTICLE VIII.
MISCELLANEOUS

 

8.1 Survival. The representations and warranties of the parties contained in
this Agreement or in any certificate or instrument delivered by or on behalf of
the parties pursuant to this Agreement shall survive for a period of twelve (12)
months after the Minority Holder Closing. All covenants, obligations and
agreements of the parties contained in this Agreement (including all
certificates, documents, instruments and undertakings furnished pursuant to this
Agreement), shall survive the Minority Holder Closing and continue until fully
performed in accordance with their terms.

 

8.2 Fees and Expenses; Counsel. Each party will bear its own legal and other
fees and expenses incurred in connection with its negotiating, executing and
performing this Agreement, including any related broker’s or finder’s fees.

 

8.3 Notices. Any notice, request, instruction or other document to be given
hereunder by a party hereto shall be in writing and shall be deemed to have been
given, (i) when received if given in person or by courier or a courier service,
(ii) on the date of transmission if sent by facsimile or email (with affirmative
confirmation of receipt, and provided, that the party providing notice shall
within two (2) Business Days provide notice by another method under this Section
8.3) or (iii) three (3) Business Days after being deposited in the U.S. mail,
certified or registered mail, postage prepaid:

 

If to Buyer, to: with a copy (which will not constitute notice) to:     OncoCyte
Corporation Ellenoff Grossman & Schole LLP 1010 Atlantic Avenue, Suite 102 1345
Avenue of the Americas, Alameda, California 94501 New York, NY 10105 Attn:
Albert P. Parker, COO Attn: Matthew A. Gray, Esq.; Telephone No: [**]   Robert
Charron, Esq. Email: [**] Facsimile: [**]   Email: [**]     If to the Minority
Holder, to the address of the Minority Holder set forth on Exhibit B hereto.

 

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

 

 

 

 

8.4 Severability. In case any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality, and enforceability of the remaining provisions will not in
any way be affected or impaired. Any illegal or unenforceable term will be
deemed to be void and of no force and effect only to the minimum extent
necessary to bring such term within the provisions of applicable Law and such
term, as so modified, and the balance of this Agreement will then be fully
enforceable. The parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.

 

8.5 Assignment. This Agreement may not be assigned by any party without the
prior written consent of the other party, and any attempted assignment in
violation of this Section 8.4 will be null and void ab initio; provided,
however, that upon or after the Minority Holder Closing, Buyer may assign its
rights and obligations hereunder: (i) to any Affiliate of Buyer (provided, that
Buyer shall remain primarily responsible for its obligations hereunder); (ii) to
any Person acquiring all or substantially all of the assets of Buyer and its
Subsidiaries taken as a whole or a majority of the outstanding equity securities
of Buyer (whether by stock purchase, merger, consolidation or otherwise);
provided, that the assignee expressly assumes the obligations of Buyer
hereunder; or (iii) as security to any Person providing debt financing to Buyer
or its Affiliates for any of the transactions contemplated by this Agreement.
Subject to the preceding sentence, this Agreement will apply to, be binding in
all respects upon and inure to the benefit of the successors and permitted
assigns of each party.

 

8.6 No Third Party Beneficiaries. Except with respect to the rights of the
Company under Section 7.4, this Agreement is for the sole benefit of the parties
and their successors and permitted assigns and nothing herein expressed or
implied shall give or be construed to give to any Person, other than the parties
and such successors and permitted assigns, any legal or equitable rights
hereunder.

 

8.7 Amendments: Waivers. This Agreement may not be amended or modified except by
an instrument in writing signed by each party. Notwithstanding anything to the
contrary contained herein: (a) the failure of any party at any time to require
performance by any other party of any provision of this Agreement will not
affect such party’s right thereafter to enforce the same; (b) no waiver by any
party of any default by any other party will be valid unless in writing and
acknowledged by an authorized representative of the non-defaulting party, and no
such waiver will be taken or held to be a waiver by such party of any other
preceding or subsequent default; and (c) no extension of time granted by any
party for the performance of any obligation or act by any other party will be
deemed to be an extension of time for the performance of any other obligation or
act hereunder.

 

8.8 Entire Agreement; Conflicts with SSPA. This Agreement (including the
exhibits hereto, which are incorporated herein by reference and deemed part of
this Agreement) and, to the extent incorporated herein, the SSPA, constitute the
entire agreement between the parties with respect to the subject matter hereof
and referenced herein, and supersede and terminate any prior agreements between
the parties (written or oral) with respect to the subject matter hereof. Any
description of the SSPA or the terms thereof included in this Agreement (i) is
provided for convenience of reference only, (ii) is subject to and qualified by
the detailed provisions in the SSPA, and (iii) shall not alter, amend or modify
in any manner any term or provision of the SSPA.

 

 

 

 

8.9 Remedies. Except as specifically set forth in this Agreement, any party
having any rights under any provision of this Agreement will have all rights and
remedies set forth in this Agreement and all rights and remedies which such
party may have been granted at any time under any other contract or agreement
and all of the rights which such party may have under any applicable Law. Except
as specifically set forth in this Agreement, any such party will be entitled to
(a) seek to enforce such rights specifically, without posting a bond or other
security or proving damages or that monetary damages would be inadequate, (b) to
recover damages by reason of a breach of any provision of this Agreement and (c)
to exercise all other rights granted by applicable Law. The exercise of any
remedy by a party will not preclude the exercise of any other remedy by such
party.

 

8.10 Arbitration. Any and all disputes, controversies and claims arising out of,
related to, or in connection with this Agreement or the transactions
contemplated hereby (a “Dispute”) shall be governed by this Section 8.10. A
party must, in the first instance, provide written notice of any Disputes to the
other parties subject to such Dispute, which notice must provide a reasonably
detailed description of the matters subject to the Dispute. The parties involved
in such Dispute shall seek to resolve the Dispute on an amicable basis within
twenty (20) days of the notice of such Dispute being received by such other
parties subject to such Dispute; the “Resolution Period”); provided, that if any
Dispute would reasonably be expected to have become moot or otherwise irrelevant
if not decided within sixty (60) days after the occurrence of such Dispute, then
there shall be no Resolution Period with respect to such Dispute. Any Dispute
that is not resolved during the Resolution Period may immediately be referred to
and finally resolved by arbitration pursuant to the then-existing Expedited
Procedures (as defined in the AAA Procedures) of the Commercial Arbitration
Rules (the “AAA Procedures”) of the American Arbitration Association (the
“AAA”). Any party involved in such Dispute may submit the Dispute to the AAA to
commence the proceedings after the Resolution Period. To the extent that the AAA
Procedures and this Agreement are in conflict, the terms of this Agreement shall
control. The arbitration shall be conducted by one arbitrator nominated by the
AAA promptly (but in any event within five (5) Business Days) after the
submission of the Dispute to the AAA and reasonably acceptable to each party
subject to the Dispute, which arbitrator shall be a commercial lawyer with
substantial experience arbitrating disputes under acquisition agreements. The
arbitrator shall accept his or her appointment and begin the arbitration process
promptly (but in any event within five (5) Business Days) after his or her
nomination and acceptance by the parties subject to the Dispute. The proceedings
shall be streamlined and efficient. The arbitrator shall decide the Dispute in
accordance with the substantive law of the State of Delaware. Time is of the
essence. Each party subject to the Dispute shall submit a proposal for
resolution of the Dispute to the arbitrator within twenty (20) days after
confirmation of the appointment of the arbitrator. The arbitrator shall have the
power to order any party to do, or to refrain from doing, anything consistent
with this Agreement and applicable Law, including to perform its contractual
obligation(s); provided, that the arbitrator shall be limited to ordering
pursuant to the foregoing power (and, for the avoidance of doubt, shall order)
the relevant party (or parties, as applicable) to comply with only one or the
other of the proposals. The arbitrator’s award shall be in writing and shall
include a reasonable explanation of the arbitrator’s reason(s) for selecting one
or the other proposal. The seat of arbitration shall be in the State of
California, and the language of the arbitration shall be English.

 

8.11 Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Delaware
(without giving effect to its choice of law principles). Each of the parties (a)
irrevocably submits to the exclusive jurisdiction and venue of any state or
federal court located in the State of California (and any appellate courts
thereof), (b) agrees that service of any process, summons, notice or document by
U.S. registered mail to such party’s respective address set forth in Section 8.3
shall be effective service of process for any Action with respect to any matters
to which it has submitted to jurisdiction in this Section 8.11, and (c) waives
and covenants not to assert or plead, by way of motion, as a defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of such court, that the Action is brought in an inconvenient
forum, that the venue of the Action is improper or that this Agreement, as
applicable, or the subject matter hereof or thereof may not be enforced in or by
such court, and hereby agrees not to challenge such jurisdiction or venue by
reason of any offsets or counterclaims in any such Action. The parties hereby
knowingly, voluntarily and intentionally waive the right any may have to a trial
by jury in respect to any litigation based hereon, or arising out of, under, or
in connection with this Agreement and any agreement contemplated to be executed
in connection herewith, or any course of conduct, course of dealing, statements
(whether verbal or written) or actions of any party in connection with such
agreements.

 

 

 

 

8.12 Interpretation. The headings and subheadings of this Agreement are for
reference and convenience purposes only and in no way modify, interpret or
construe the meaning of specific provisions of the Agreement. In this Agreement,
unless the context otherwise requires: (i) whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) reference to any Person includes
such Person’s successors and assigns but, if applicable, only if such successors
and assigns are permitted by this Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity; (iii) any
accounting term used and not otherwise defined in this Agreement has the meaning
assigned to such term in accordance with GAAP; (iv) “including” (and with
correlative meaning “include”) shall be deemed in each case to be followed by
the words “without limitation”; (v) the words “herein,” “hereto,” and “hereby”
and other words of similar import in this Agreement shall be deemed in each case
to refer to this Agreement as a whole and not to any particular Section or other
subdivision of this Agreement; (vi) the word “if” and other words of similar
import when used herein shall be deemed in each case to be followed by the
phrase “and only if”; (vii) the term “or” means “and/or”; (viii) reference to
“dollars” or “$” shall mean U.S. Dollars; (ix) reference to any statute includes
any rules and regulations promulgated thereunder; (x) any agreement, instrument,
insurance policy, Law or Order defined or referred to herein or in any agreement
or instrument that is referred to herein means such agreement, instrument,
insurance policy, Law or Order as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes, regulations, rules or orders) by
succession of comparable successor statutes, regulations, rules or orders and
references to all attachments thereto and instruments incorporated therein; and
(xi) all references in this Agreement to the words “Section” and “Exhibit” are
intended to refer to Sections and Exhibits to this Agreement.

 

8.13 Mutual Drafting. The parties acknowledge and agree that: (a) this Agreement
is the result of negotiations between the parties and will not be deemed or
construed as having been drafted by any one party, (b) each party and its
counsel have reviewed and negotiated the terms and provisions of this Agreement
(including any, exhibits attached hereto) and have contributed to their
revision, (c) the rule of construction to the effect that any ambiguities are
resolved against the drafting party will not be employed in the interpretation
of this Agreement and (d) neither the drafting history nor the negotiating
history of this Agreement may be used or referred to in connection with the
construction or interpretation thereof.

 

8.14 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. A photocopy, faxed, scanned and/or
emailed copy of this Agreement or any Ancillary Document or any signature page
to this Agreement or any Ancillary Document, shall have the same validity and
enforceability as an originally signed copy.

 

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS}

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Minority Holder Purchase
Agreement to be executed and delivered as of the date first written above.

 

  Buyer:         ONCOCYTE CORPORATION         By:     Name: Ron A. Andrews  
Title: President and Chief Executive Officer

 

[Signature Page to Minority Holder Purchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Minority Holder Purchase
Agreement to be executed and delivered as of the date first written above.

 

  The Minority Holder:             Print Name:

 

[Signature Page to Minority Holder Purchase Agreement]

 

 

 

 

Exhibit A
Company Equity Ownership

 

Company Holder  

Shares of

Common Stock

 

Company

Options

 

Fully

Diluted

Shares

 

Fully-Diluted Ownership

Percentage*

[**]   [**]   [**]   [**]   [**] [**]   [**]   [**]   [**]   [**] [**]   [**]  
[**]   [**]   [**] [**]   [**]   [**]   [**]   [**] [**]   [**]   [**]   [**]  
[**] [**]   [**]   [**]   [**]   [**] [**]   [**]   [**]   [**]   [**] TOTAL  
4,554,545   100,000   4,654,545   100.0%

 

* Prior to giving effect to the Redemption or the Subscription

 

 

 

 

Exhibit B

Minority Holder Information

 

Name of Minority
Stockholder:______________________________________________________________________

 

Address of Minority Stockholder for Notice:
___________________________________________________________

 

 ______________________________________________________________________________________________

 

______________________________________________________________________________________________

 

______________________________________________________________________________________________

 

Email:
_________________________________________________________________________________________


 

Telephone:_____________________________________________________________________________________

 

Wire Transfer Instructions:

 

Bank Name:       _________________________________________________

 

Account Name: _________________________________________________

 

Account No.    __________________________________________________

 

ABA No.:        __________________________________________________

 

Beneficiary’s
Name:              ___________________________________________________

 

Bank Address: __________________________________________________

 




 

 

 

 